Citation Nr: 1031329	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  99-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for anxiety 
disorder currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1981 
and from January 1991 to July 1991.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Board notes that in that rating decision, the 
Veteran was granted service connection for his anxiety disorder 
and assigned a 30 percent rating disability.  In April 2000 the 
North Little Rock, Arkansas RO issued another rating decision 
continuing the 30 percent disability rating.  Subsequently the 
Veteran moved and the claim was moved to the Detroit, Michigan, 
RO.  

The issue was remanded by the Board in July 2001, May 2003, June 
2005, and January 2008 for further development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.

Because less than the maximum available benefit for a schedular 
anxiety disorder rating was awarded the issue is properly before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that during the course of the appeal the 
issue of individual unemployability (TDIU) was granted by the RO 
in the March 2010 rating decision.  In that decision, the grant 
of TDIU was based on the Veteran's service-connected disabilities 
of hearing loss and anxiety disorder.  As will be further 
explained below, the Board is granting an increase to 70 percent 
disabling in the Veteran's rating for anxiety disorder.  The law 
provides that a total disability rating may be assigned where the 
schedular rating is less than total, when the person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 60 
percent or more.  As a result, the Veteran would be entitled to 
TDIU based solely on his service-connected anxiety disorder.  See 
Bradley v. Peake 22 Vet. App 280 (2008).  However, as the Veteran 
has previously been granted TDIU, the Board finds that granting 
it solely on the issue of the Veteran's anxiety disorder is 
redundant and therefore unnecessary.  As such, the issue of TDIU 
will not be addressed in this decision.  


FINDING OF FACT

The evidence of record, for the entire appeal period, shows that 
the Veteran suffers from an anxious and depressed mood, 
constricted affect, difficulty sleeping due to nightmares and 
flashbacks, difficulty in adapting to stressful situations, 
difficulty concentrating, irritability and anger issues, 
hypervigilance, isolation from other people, passive homicidal 
ideation, obsessional ritualistic behavior, and an inability to 
establish and maintain effective relationships, but does not show 
that the symptomatology associated with the Veteran's service-
connected anxiety disorder more closely approximates total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or place; 
and memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not greater, 
for the Veteran's service-connected anxiety disorder have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that 
various notice letters, beginning in March 2001 and most recently 
in August 2008 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The August 2008 letter provided 
this notice to the Veteran.  

The Board observes that none of the notice letters were sent to 
the Veteran prior to the July 1999 rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the 
Board notes that VCAA notice in accordance with 38 U.S.C.A. 
§ 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009) and Dingess was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the August 2008 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a March 2010 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).
Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.  

In July 2001, May 2003, June 2005, and January 2008, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board notes that the above stated issue was previously remanded 
in order for the RO to provide an examination to determine the 
current severity of the Veteran's service-connected anxiety 
disorder, considering and distinguishing other psychological 
disabilities the Veteran might also be suffering from and to 
satisfy the notice requirements of 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2009).  The requested notice having been 
provided and requested examinations having been afforded, the 
issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Multiple VA examinations, 
with respect to the issue on appeal, have been obtained in April 
1999, January 2002, March 2008 and May 2009 compensation and 
pension examinations (C&P) to include the January 2003 addendum 
to the January 2002 examination.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  As noted below, the Board 
finds that the VA examination obtained in this case are more than 
adequate, as they are predicated on a full reading of the VA 
medical records in the Veteran's claims file.  The Board notes 
that the January 2002 C&P examiner did not have access to the c-
file, however, the c-file was subsequently provided to the 
examiner and the examiner provided the January 2003 addendum to 
clarify his reasoning based on a complete review of the record.  
As such, the Board notes that all the examiners considered all of 
the pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for any opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its July 2001, May 2003, June 2005, 
January 2008 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready for 
appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's anxiety disorder.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  As 
such, in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected anxiety disorder.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

For reasons discussed in more detail below, the Board finds that 
the competent evidence demonstrates that the Veteran's service- 
connected disability was severe enough from the initial claim to 
warrant a 70 percent disability rating for the entire appeal 
period.  

The Veteran's anxiety disorder is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2009).  The Board notes initially, 
that the Veteran is service-connected for his anxiety disorder, 
however, the Veteran has also been diagnosed with major 
depressive disorder and PTSD.  As the symptomatology for each of 
these disorders is often the same and therefore often 
indistinguishable, the Board finds that all of the symptomatolgy 
noted in each of the VA psychological examinations will be 
considered symptomatology associated with the Veteran's anxiety 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (Where 
it is not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected condition, 
the reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability).  

Under diagnostic code 9400, a 50 percent rating is assigned when 
there is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The Board has carefully reviewed the medical and lay evidence of 
record and, as noted above, concludes that the Veteran's service-
connected anxiety disorder was characteristic of impairment 
warranting no more than a 70 percent disability rating for the 
entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for anxiety disorder for the entire 
appeal period.  The evidence of record includes post-service VA 
treatment records and various VA examinations dating April 1999, 
January 2002, March 2008 and May 2009.  The most recent C&P 
examination, dated May 2009, indicated that the Veteran's anxiety 
disorder is characterized by a depressed and anxious mood; 
irritability and anger issues, including unpredictable outbursts; 
difficulty sleeping due to nightmares and flashbacks; difficulty 
in adapting to stressful situations, especially when other people 
are involved; social isolation; intrusive thoughts; passive 
homicidal thoughts; past thoughts of suicide; obsessional 
rituals; frequent panic attacks; some problems with activities of 
daily living; and some inability to establish and maintain 
effective work and social relationships.  As will be discussed in 
more detail below, such symptoms warrant a disability rating of 
70 percent.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which supports 
a finding that he has gross impairment in thought processes or 
communication, delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
disorientation as to time or place.  The Board acknowledges that 
the Veteran has in the past suffered from suicidal ideation as 
noted on the April 1999 VA examination.  The Board also 
acknowledges that the March 2008 and May 2009 VA examinations 
indicate that the Veteran occasionally suffers from passive 
homicidal ideation.  The Veteran, however, states several times 
in the record that he does not have an actual plan or intent to 
hurt anyone else.  The Board also notes that the Veteran has 
outbursts of anger and is easily irritated, and has episodes of 
violence.  However, there is no indication that the Veteran is in 
persistent danger of hurting himself or others.  The Board notes, 
therefore, that as the Veteran does not more nearly approximate 
the criteria for the higher evaluation, an evaluation of 100 
percent is unwarranted.  

The various VA examinations also reveal that the Veteran exhibits 
a depressed and anxious mood with constricted affect.  The 
Veteran notes he has problems sleeping often having nightmares 
that keep him from having consistent, restful sleep.  He suffers 
from flashbacks and intrusive thoughts which can be brought on by 
smells or sounds that remind him of his experiences in Iraq.  The 
Veteran has stated at the various examinations that he is no 
longer interested in interacting with people because he is easily 
angered and therefore prefers to be alone.  The Veteran also 
suffers from hypervigilance and an exaggerated startle response.  
The Veteran has almost no socialization other than interactions 
with his current wife and those interactions have become 
strained.  It is also noted that the Veteran has poor 
concentration skills.  Additionally, the Board notes the record 
indicates that the Veteran suffers from depression and anxiety, a 
constricted affect and dysphoric and anxious mood, concentration 
problems, and some loss of interest.  The record further 
indicates that the Veteran suffers from frequent nightmares which 
lead to continual sleep problems.  The examiners also note that 
the Veteran frequently suffers from anxiety and panic attacks, 
three to four times a week.  The Veteran also exhibits weak 
impulse control with occasional episodes of violence.  Finally it 
is noted that the Veteran suffers from obsessional ritualistic 
behavior in that he obsessively washes his hands many times a day 
because of his eczema.  

As for evidence of inability to establish and maintain effective 
relationships, a symptom which suggests a 70 percent rating or 
higher, the Board notes, the Veteran is currently unemployed 
after having been forced to retire due to his service-connected 
hearing loss.  Much of the Veteran's anxiety originally stemmed 
from his not being able to work and growing increasingly 
isolated.  There are various activities of daily living that the 
Veteran is not comfortable participating in, for example, driving 
because he suffers from road rage to the point to where he would 
pose a danger to others on the road.  The Veteran has not worked 
since 1999.  In the May 2009 VA examination report, the examiner 
notes that the Veteran's employment productivity has been reduced 
because of his panic/anxiety disorder.  With regard to social 
relationships, the Board notes that the Veteran has been married 
5 times.  He is currently married, but his anxiety disorder is 
increasingly causing problems in his marriage as his wife becomes 
less and less tolerant of his issues.  The Veteran is afraid he 
will lose his 5th marriage because his wife is becoming less and 
less supportive.  The various examination reports also note that 
the Veteran claims to have few if any friends.  Although the 
Veteran states that he used to participate in things like hunting 
and fishing, he did so alone, he has almost no social 
interaction.  As such, the Veteran appears to be incapable of 
establishing and maintaining social and working relationships.  

Additionally, the Veteran has been assigned multiple GAF scores 
ranging from 42 to 65, by the various VA examiners at 
examinations dating from April 1999 to May 2009 which indicate 
that the Veteran has mild to severe impairment.  The Board 
acknowledges that the January 2002 VA examiner assigned a GAF 
score of 65 which indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  The 
Board further acknowledges that the April 1999 VA examiner 
assigned a GAF score of 55 which indicates that the Veteran 
suffers from more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  However, the 
Veteran was assigned GAF scores of 42-45 in a November 2001 
psychological consultation note and in both the March 2008 and 
May 2009 VA examination reports which reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  The 
Board finds that the GAF scores indicating more severe symptoms 
are more consistent with the medical evidence of record.  
Accordingly, such characterization more closely approximates the 
schedular criteria associated with a 70 percent evaluation for 
the Veteran's anxiety disorder.

In sum, the evidence of record demonstrates that the Veteran is 
unable to maintain effective relationships and has consistent 
nightmares and flashbacks, as well as violent outbursts and an 
inability to interact with other people.  The Board notes that 
the Veteran has been married for approximately 8 years to his 
current wife.  However, she states in a March 2008 statement in 
support that the Veteran has become increasingly isolated, only 
really wanting to be around his wife.  She notes that it is very 
frustrating that he does not want to participate in family events 
or visit with his four children.  She notes that the Veteran gets 
panic attacks and becomes very agitated when around other people, 
especially when shopping.  The Veteran's wife notes that the 
Veteran is easily agitated and the smallest thing can set him 
off.  She notes that the Veteran has memory and sleep problems.  
The Veteran's wife finally notes that she tries very hard to be 
patient with him, but it is very difficult and that she 
understands perfectly why his previous marriages did not work.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he is able to 
maintain his personal hygiene.  However, the Veteran is unable to 
participate in many daily activities including household chores, 
shopping, or driving.  The Board also acknowledges that the 
Veteran has suffered from suicidal ideation in the past and 
currently suffers from passive homicidal ideation, but there is 
no evidence that he has a plan to actually harm himself or anyone 
else or that thoughts of suicide or homicide are persistent.  The 
Board does note that the Veteran has many guns in his house and 
that he has thought about killing his wife before, but denies any 
homicidal thoughts at the May 2009 VA examination.  The evidence 
of record does not indicate that the Veteran suffers from 
hallucinations, delusions or cognitive impairment.  He does, 
however, exhibit a depressed mood, anxiety, including frequent 
panic attacks, chronic sleep impairment, hypervigilance, 
concentration issues, and obsessive ritualistic behavior.  Based 
on the foregoing, the Board finds that the Veteran's anxiety 
disorder more closely approximates the criteria for a 70 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  The 
Board must consider the entire evidence of record when analyzing 
the criteria laid out in the ratings schedule.  However, while 
the Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence does show that symptomatology associated with the 
Veteran's anxiety disorder more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for the 
entire appeal period.  Therefore, a staged rating is not in order 
and as the Board finds that the 70 percent rating is appropriate 
for the entire appeal period.

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for anxiety disorder for the entire appeal period, 
but, as discussed above, a preponderance of the evidence is 
against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the doubt 
rule and determined that the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased initial evaluation of 70 percent, but 
not greater, for service-connected anxiety disorder, for the 
entire appeal period, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


